Order, Supreme Court, New York County (Joan B. Lobis, J.), entered on or about November 8, 2006, which, to the extent appealed from as limited by the briefs, granted plaintiffs motion for a pendente lite award of attorney’s fees in the amount of $50,000, unanimously affirmed, without costs.
The interim award was a proper exercise of discretion in light of defendant husband’s greater financial resources and the fact that his actions have caused this protracted litigation (Stella v Stella, 16 AD3d 109 [2005]). By awarding a relatively small fraction of the total amount requested, the court left for trial the issue of whether the fees charged were excessive. Concur— Tom, J.P., Saxe, Friedman, Gonzalez and Catterson, JJ.